DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 depends on canceled “claim 20”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 7-9, 12, 13, 18, 19, 21, 22, 25, 26, 29-32, 35-38 and 41-44 are objected to the above defects and would be allowable if the defects in the abstract and claim objections are corrected.
The closest relevant arts are Means, Jr. (5,143,529), Reining (8,499,409 B2) and Grieve (8,236,076 B2).
Means, Jr. discloses an air filter cleaning device (see Abstract) comprising a rotating stage on which an air filter to be cleaned is seated and rotated about its central axis, said rotating stage comprising a central opening (see column 2, line 47 - column 3, line 16, Figure 1); an inner outlet head configured to extend through the central opening of the rotating stage and be vertically moveable between a lower position and an upper position at least parallel to the central axis of the air filter seated atop the rotating stage, said inner outlet head having at least one gas outlet (95 in Fig. 9) for discharging 
Reining discloses an air filter cleaning device (1 in Fig. 1) comprising a rotating stage (5) on which an air filter (2) to be cleaned is seated and rotated about its central axis (9), rotating stage (5) comprising a central opening; an inner outlet head configured to extend through the central opening of the rotating stage and be vertically moveable between a lower position and an upper position (7) at least parallel to the central axis (9) of the air filter (2) seated atop the rotating stage, said inner outlet head having at least one gas outlet (11) for discharging pressurized gas outwardly through at least one wall (3) of the air filter (2) for dislodging contaminants (see col. 2, line 64 through col. 3, line 17).  Reining does not disclose the inner outlet head, when in the lower position, is configured to be located less than about 1,500 mm above a support surface for the air filter cleaning device when in the lower position. 
Grieve discloses an air filter cleaning device (10 in Fig. 1) comprising a rotating stage (60, col. 8, lines 21-28) on which an air filter (2) to be cleaned is seated and rotated about its central axis (11), rotating stage (60) comprising a central opening an air filter (2, 6) to be cleaned is seated and rotated about its central axis (11), rotating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 04, 2021